MEMORANDUM **
Kenneth B. Quansah, Jr. appeals pro se the district court’s dismissal of his second amended complaint alleging defendants violated 42 U.S.C. §§ 1981, 1983, and 1985 during state court eviction proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Steckman v. Hart Brewing Inc., 143 F.3d 1293, 1295 (9th Cir.1998), and we affirm.
The district court properly dismissed the claims against Menyhart and Advantage Eviction Service because Quansah failed to sufficiently allege a violation of a constitutional right, see Price v. State of Hawaii 939 F.2d 702, 707-09 (9th Cir.1991) and failed to allege facts demonstrating racial or class-based animus, cf. Evans v. McKay, 869 F.2d 1341, 1345 (9th Cir.1989).
The district court properly dismissed the claims against the Superior Court of California and its clerk under the Eleventh Amendment. See Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d F.2d 1103, 1110 (9th. Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.